Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2003/0121863) in view of Bogart (US 5,055,204) and Schulte (US 3,985,245).
	Kelly discloses a system comprising:
a barge, e.g. floating container (para. [0009]), adapted to move along a body of water and transport a load comprising a mixture of solid materials and a liquid from a dredging site, e.g. first location, to a remote second location;
a dewatering unit 80 provided at a second location, wherein a dewatering unit includes:
a body defining an interior chamber therein;
a top wall provided on a body; and,
an opening defined in a top wall; 
a “caterpillar 330 long-stick tracked excavator”, e.g. crane, adapted to lift a load from a floating container and place a load into a dewatering unit.
Kelly does not explicitly disclose a body, top wall, opening or connector member. Bogart discloses-
a body defining an interior chamber 104 therein;
a top wall (FIG. 5) provided on a body;
an opening (indicated generally as 112) defined in a top wall; and,
a member 112 (the flanged portion thereof visible in FIG. 4) located proximate an opening, a connector to enable introduction of a mixture of a solid material and a liquid into an interior chamber.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Kelly to include a body defining an interior chamber therein, a top wall provided on a body, an opening defined in a top wall, and a member located proximate an opening, a connector to enable introduction of a mixture of a solid material and a liquid into an interior chamber, as taught by Bogart, which aids in separation of solids from liquids while reducing decontamination of the solid from the liquid.
	As noted Kelly does not disclose a connector member located proximate an opening, a connector member being selectively raisable to enable introduction of a mixture of a solid material and a liquid into an interior chamber.
	With respect to FIG. 2A Schulte discloses a connector 35, 36, 37, 38 located proximate an opening of a hopper car, a connector member being selectively raisable via actuator 44 to enable introduction of a material into an inter chamber (generally h indicated as 30).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of     to include a selectively raisable connector member, as taught by Schulte, because when discharging large amounts of bulk material dust generated from the transfer process can potentially pollute the environment.
Claims 15 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Bogart and Schulte and further in view of Gorbell (US 7,966,741) and Smith (US 2010/0186621).

providing a dewatering unit 200, 600 on a railcar;
moving a railcar along rail tracks to a second location proximate a crane.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Kelly to include a step of providing a dewatering unit 200, 600 on a railcar, as taught by Gorbell, for providing a “portable system” with “an enclosure or enclosures for the portable units, primarily for operating noise attenuation.”
And, Smith discloses-
engaging two rail trucks 10, 10, e.g. bogies, on a railcar 12 with a pair of curved rail tracks; 
moving a railcar on rail bogies along rail tracks to a second location.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Kelly to include engaging one rail bogie on a railcar with a pair of curved rail tracks, and moving a railcar on rail bogies along rail tracks to a second location, as taught by Smith, where rail cars such as Gorbell’s are well known in the art to have bogies movable along rail tracks, especially allowing for travelling along curved tracks at higher speed.
Claims 19 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Bogart and Schulte and further in view of Cogar (US 8,147,689) 	
With respect to claim 19, Cogar discloses-
dropping a quantity of a mixture of solid material and liquid through an opening (generally indicated as 9 in FIG. 1) in a track-supported dewatering unit, e.g. crawler (FIG. 13), and onto a conveyor assembly 8 located within a containment shell, e.g. interior chamber, of a dewatering unit;
transporting a solid material from a mixture of solid material and liquid on a conveyor assembly towards a second end 10 of a dewatering unit;
allowing some of a liquid from a mixture of solid material and liquid to drain through one or more first screens 26 located below a conveyor assembly and out of a dewatering unit.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Kelly to include a conveyor assembly a first screen and resulting method steps immediately above, as taught by Cogar, thereby allowing for drying of product for improved convenience of the product to further processing equipment or stations by conventional conveyors.
With respect to claim 21, Cogar discloses a dewatering unit includes a screen 26 that is horizontally oriented and allows liquid from a mixture to flow therethrough while preventing some solid material from a mixture moving therethrough. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Kelly to include a screen, as taught by Cogar, thereby allowing for drying of product for improved convenience of the product to further processing equipment or stations by conventional conveyors.
Claims 22 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Bogart and Schulte and further in view of Wright (US 2015/0183657).
.
Allowable Subject Matter
Claims 2-13 & 18 have been allowed. Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14, 15, 16, 19, 20, 21, 22 & 23  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GREGORY W ADAMS/            Primary Examiner, Art Unit 3652